—Order, Supreme Court, New York County (Richard Braun, J.), entered October 6, 1999, which denied petitioner’s application to annul respondent's’ determination terminating petitioner’s employment as a probationary police officer, unanimously affirmed, without costs.
Petitioner’s contention that, pursuant to McKinney’s Unconsolidated Laws of NY § 891 (L 1940, ch 834), he was entitled to a pretermination hearing notwithstanding his probationary status has recently been rejected by this Court (Matter of Williams v Safir, 265 AD2d 182, lv denied 94 NY2d 758), and the present matter affords no reason to reach a different result. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.